Determination of the Appellate Term and judgment of the Municipal Court appealed from unanimously reversed on the law, the facts not being in dispute, and the complaint dismissed, without costs. Prior to February 1, 1947 and until September, 1949, the housing accommodation here involved was utilized for a nonhousing use. In 1949, the premises were converted into a housing accommodation and have been so utilized since. Under the provisions of subdivision 2 (par. [g], cl. [1]) of section 2 of the State Residential Rent Law (L. 1946, ch. 274, as amd.), the housing accommodation here involved was exempt from control because of nonhousing use of the premises on February 1, 1947. Although it appears that the premises were utilized as a housing accommodation prior to September, 1946, they were, at about that time, by substantial alteration, converted into a nonhousing use, which persisted for an extended period until September, 1949. Moreover, the bona fieles of the landlord in effecting the changed use is conceded. It is unnecessary to determine what would be the consequence if the premises had been devoted to a housing use on the operative statutory date of February 1, 1947. Concur—Rabin, J. P., M. M. Frank, Valente, McNally and Stevens, JJ. [10 Misc 2d 603.]